Title: To George Washington from John Kirkpatrick, 19 August 1756
From: Kirkpatrick, John
To: Washington, George



Dear Sir.
Williamsbg Augt 19th 1756

Capt. Cocks after a Melancholy stay of ten days, Spent in Murmur, Silence, Complaints, Grief, and Remorse, hurrys homewards to taste true happiness in Content & retirement, protesting never to risque his fortune to the Caprice of Committeemen hereafter—declaring his Loss & Sufferings were never to be repaired, nor expects any Satisfaction by his being Shifted from Man to Man, for Money—The Governr sends him to the Committee, they return him to the Governor, & he Referrs to Lord Fairfax, & the Colonell—However his Complaints are, both the Governor & Committee have delt Generously by him.

By this Muddy Mortall, I thought it incumbent to advise You, that I shall be detain’d a Couple of days longer in town, being obliged to leave a Copy of all Accounts as they now have been examind, & Stand stated in Your Book, so that the next Comittee, will have easy work with you—We was exceeding Lucky in a Committee of Rationall & intelligent Beings, who Soon dispatch’d every thing with great Judgement, & Resolved £5000, shoud be sent you—As I am not inform’d what were all their Results—I can only hint at Some, as their discontinuing the 2d. for Clothing, & 2d. ⅌ Month for the Surgeon—from all the Men encreased Dr Craiks pay to 10/ order’d him £50 to defry his extra. expence of Medicines, & promis’d he shoud Suffer nothing at the Years end in that article &c. &c. You’ll be fully inform’d from the Speaker of Every circumstance—He has promised to compleat the Cash to day, but I am afraid it will be in the old Stamp of 4 & 5 pounders. On Saturday we Shall doubtless leave the Town. Not a Syllable of News to write You.
Excuse haste—I Am with Due Defference & Esteem Sir, Your Much Obliged & Most Obt Hume Servt

Jno. Kirkpatrick

